                Case 2:19-cv-01108-RAJ Document 68 Filed 12/07/20 Page 1 of 3




1                                                           HONORABLE RICHARD A. JONES
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
9                                      AT SEATTLE
10
     OZONE INTERNATIONAL, LLC,                           No. 2:19-cv-01108-RAJ
11
                              Plaintiff,
12       v.
13                                                       ORDER ON MOTION FOR
     WHEATSHEAF GROUP LIMITED,                           INTRADISTRICT REASSIGNMENT
14
                                                         AND CONSOLIDATION
15                            Defendant.
16
17
18                                         I.    INTRODUCTION

19            This matter comes before the Court on Plaintiffs’ Motion for Instradistrict

20   Reassignment and Consolidation. Dkt. # 56. For the foregoing reasons, the Court

21   GRANTS the request to reassign and DENIES without prejudice the request to

22   consolidate.

23                                              II. DISCUSSION

24            There are three cases relevant to this motion. The first is this matter, Ozone

25   International, LLC v. Wheatsheaf Group Limited, No. 2:19-cv-01108-RAJ (W.D. Wash.)

26   (“WGUK”). The other two are Brandt v. Beadle, No. 3:19-cv-06159-BHS (W.D. Wash.)

27   (“Brandt”) and Ozone International, LLC v. Wheatsheaf Group US, Inc., No. 3:19-cv-

28   ORDER – 1
              Case 2:19-cv-01108-RAJ Document 68 Filed 12/07/20 Page 2 of 3




1    06155-RAJ (W.D. Wash.) (“WGUS”). Plaintiff Ozone International, LLC (“Ozone”) and
2    Jonathan Brandt, plaintiff in Brandt (collectively “Plaintiffs”), move the Court to reassign
3    Brandt from the Honorable Benjamin H. Settle to the undersigned. Id. Plaintiffs also
4    request that this Court consolidate Brandt, WGUK, and WGUS. Id.
5           Pursuant to Local Rule 3(g), an action is related to another when the actions (1)
6    concern substantially the same parties, transaction, or event and (2) it appears likely that
7    there will be an unduly burdensome duplication of labor and expense or the potential for
8    conflicting results if the cases are conducted before different judges. Local Rules W.D.
9    Wash. LCR 3(g). A court may consolidate actions before it when there are common
10   questions of law and fact. Fed. R. Civ. P. 42(a)(2).
11          Plaintiffs here claim that Brandt involves “substantially the same parties” as
12   WGUK and WGUS. Dkt. # 56 at 9. Mr. Brandt, the plaintiff in Brandt, is the CEO of
13   Ozone and its lead negotiator for all transactions at issue in WGUK and WGUS. Dkt.
14   # 56 at 9. Ozone is the plaintiff in both WGUK and WGUS. Id. The defendants in
15   Brandt are the officers and directors of Wheatsheaf UK and Wheatsheaf US and were the
16   lead negotiators of the transactions at issue in all three cases. Id. Wheatsheaf UK and
17   Wheatsheaf US are the defendants in WGUK and WGUS, respectively. Id. All three
18   cases stem from interrelated agreements between the parties and a Receivership. Id.
19          Defendant Wheatsheaf Group Limited (“Defendant”) argues that neither
20   reassignment nor consolidation is proper because two of the three cases at issue are
21   awaiting resolution of fully briefed motions to dismiss. Dkt. # 58 at 7. The Court agrees
22   that consolidation is not appropriate at this time and thus denies the motion to consolidate
23   without prejudice to re-filing once the dispositive motions have been resolved. However,
24   the Court finds that reassignment of Brandt to the undersigned is appropriate to avoid
25   conflicting results of related cases. Although the parties are not identical, the Court finds
26   that they are substantially the same and involve the same transactions and events. The
27   Court therefore GRANTS Plaintiffs’ motion to reassign of Brandt v. Beadle, No. 3:19-
28   ORDER – 2
              Case 2:19-cv-01108-RAJ Document 68 Filed 12/07/20 Page 3 of 3




1    cv-06159-BHS (W.D. Wash.) to the undersigned and DENIES consolidation without
2    prejudice to re-filing once the dispositive motions have been resolved.
3
4                                      III. CONCLUSION
5           Based on the foregoing reasons, the Court GRANTS in part and DENIES in part
6    without prejudice Plaintiffs’ motion for intradistrict reassignment and consolidation. Dkt.
7    # 56. The Court GRANTS Plaintiffs’ request to reassign of Brandt v. Beadle, No. 3:19-
8    cv-06159-BHS (W.D. Wash.) to the undersigned and DENIES without prejudice to re-
9    filing Plaintiffs’ request for consolidation pending resolution of dispositive motions. Id.
10   The Court directs the parties to meet and confer to discuss the possible appointment of a
11   special master to handle discovery disputes, as noted by Plaintiffs. Id. at 13. Parties are
12   directed to file a joint statement and include recommendations for a discovery master if
13   the parties believe it is appropriate no later than December 28, 2020.
14
15          DATED this 7th day of December, 2020.
16
17
18
                                                       A
19                                                     The Honorable Richard A. Jones
                                                       United States District Judge
20
21
22
23
24
25
26
27
28   ORDER – 3
